Citation Nr: 1622440	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 1, 2012, and in excess of 50 percent thereafter for major depressive disorder. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to September 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

When this case was before the Board in January 2014, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board sincerely regrets the delay, further development is required before the claims on appeal are adjudicated.  

In the August 2010 rating decision on appeal, the RO awarded service connection and a 10 percent evaluation for major depressive disorder, effective October 1, 2009.  In September 2009, the Veteran disagreed with the assigned rating.  A September 2015 Supplemental Statement of the Case increased the rating to 50 percent beginning May 1, 2012, which was implemented in a December 2015 Hearing Officer rating decision.

In the January 2014 remand, the Board determined that entitlement to a TDIU was raised by the record under Rice v. Shinseki, 22 Vet App, 447 (2009).  Both the TDIU claim and the claim for an increased initial rating for major depressive disorder were remanded.

A September 2015 VA mental disorders examination report indicated the Veteran had a diagnosis of persistent depressive disorder with anxious distress and no psychosis that resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran reported current symptoms of isolation, easy agitation, sleep disturbances, poor concentration, short term memory loss, and anhedonia.  He indicated that living with his wife and daughter resulted in communication issues, anger, and low patience.  The Veteran had "ok" relationships with his relatives, did not have any friends but some associates that he spoke to over the telephone, watched television or played games on the computer for leisure activities, and was able to leave his home on occasion.  The Veteran stated that he was last employed in 2011 at a military base conducting trainings as a civilian and that the job ended when the unit relocated to a different state.  He indicated that he stopped looking for a new job some time afterwards, without explanation as to why.  The examiner noted that the medical records indicated he stopped searching for work related to back pain that radiated to the right leg that prevented sitting or standing for prolonged periods.

The examiner noted review of the claims file, found the Veteran to be fully oriented, appropriately dressed, and slightly uncooperative, with normal speech, fair eye contact, linear thought, fair insight and judgment, fluctuating mood, slightly restricted affect, decreased interest level, and no suicidal or homicidal ideation.  The examiner determined that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, increased guilt, low energy, and disturbances of motivation and mood.

The Board finds the September 2015 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2015 VA examination report provided information relating to the degree and severity of the Veteran's major depressive disorder, but did not provide an opinion on the effects of the Veteran's symptomatology on his ability to obtain or maintain gainful employment.  Therefore, the claim of entitlement to a TDIU must be remanded for another VA opinion with adequate supporting rationale.

Additionally, the Board finds that the increased rating claim must also be remanded as it is clearly inextricably intertwined with the matter of entitlement to a TDIU.  Development requested below should produce evidence pertinent to the increased rating matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the claim for an increased rating for major depressive disorder must be deferred until the required evidentiary development discussed above is completed.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including any VA treatment records from August 2015 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the period from August 2015 to the present.

2. Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the impact of the Veteran's service-connected major depressive disorder on his ability to work, to include whether it is sufficient by itself to preclude him from securing or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

All pertinent evidence of record must be made available to and reviewed by the examiner.

The opinion must consider the Veteran's level of education, special training, and previous work experience but factors such as age or impairment caused by any non service-connected disabilities are not to be considered.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




